Citation Nr: 1146396	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-06 532	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 RO decision that denied service connection for degenerative disc disease of the cervical spine (claimed as head/neck injury), headaches, and bilateral shoulder disability.

As support for his claims, the Veteran testified at a videoconference hearing in August 2011 before the undersigned Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's current cervical spine disability is the result or a residual of a neck injury he sustained during his military service.

2.  The weight of the evidence also shows that his current chronic headaches and cervical radiculopathy affecting his shoulders are proximately due to or the result of his service-related cervical spine disability.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's cervical spine disability (namely, degenerative disc disease (DDD) was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  His current chronic headaches and cervical radiculopathy affecting his shoulders are secondary to his cervical spine disability, so also service connected.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds, that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters dated in June 2005 and May 2007 were sent prior to initially adjudicating these claims in the June 2008 decision at issue in this appeal, so in the preferred sequence.  The letters informed the Veteran of the type of information and evidence required to substantiate these claims for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So he has received all required VCAA notice concerning these claims.


Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained his service treatment records (STRs) and VA and private treatment records.  He testified during his August 2011 hearing that he had received treatment from chiropractors shortly after service, during the immediately ensuing 7 to 8 years, but he also stated that he could not remember their names and that such records were no longer available.  There is no indication of any other outstanding records, including in the possession of private doctors, which are obtainable.  He also had VA compensation examinations in April and May 2008, including for a medical opinion concerning the determinative issue of whether any current cervical spine disability, headaches, or shoulder disability is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

In addition, the Veteran testified during his August 2011 hearing that he is receiving disability benefits from the Social Security Administration (SSA), but he also clarified that this is on account of his cardiovascular disease, so not because of the disabilities at issue in this appeal.  Governing law provides that if the evidence indicates he is receiving SSA disability payments, then VA's duty to assist requires that VA obtain the SSA's disability determination and the medical records underlying it, but only when these records are potentially relevant to the claim at issue before VA.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  And, here, he has testified that his SSA disability benefits were awarded based on an unrelated disability.  Therefore, the Board finds that the records are not potentially relevant to his claims on appeal and need not be obtained.  Id.


A remand to obtain records from the SSA would serve no useful purpose and, instead, would impose unnecessary burdens on VA's adjudication system with no benefit flowing to the Veteran and only cause further delay in the adjudication of his appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).

The Board is therefore satisfied that VA has provided all assistance required by the VCAA concerning these claims.  38 U.S.C.A. § 5103A.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis is a chronic condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

A disorder is service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.


Moreover, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  


When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this process VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt material to the determination is resolved in his favor.  38 C.F.R. § 3.102.

The Veteran essentially contends that he suffered a head and neck injury in service when he was kicked in the head during a soccer game, as goalie, resulting in the current neck/cervical spine disability, chronic headaches, and bilateral shoulder disability.


The Veteran's service treatment records (STRs) reflect that, on induction medical examination in August 1972, his head, neck, spine and upper extremities were clinically normal.  On separation medical examination in July 1974 (some 3 months prior to his separation from service in October 1974), his head, neck, spine and upper extremities again were clinically normal.  Plus, in a July 1974 report of medical history, he denied a history of frequent or severe headache, head injury, arthritis, rheumatism or bursitis, painful or trick shoulder or elbow, or back pain.  But a subsequent treatment note dated September 2, 1974 reflects that he complained of a headache and reported that he had been playing soccer and was kicked in the back of his head.  On examination, the examiner indicated that "[illegible] OK", and that there were no signs or symptoms of any other complications.  Medication and a heating pad were prescribed.  Two days later, however, the Veteran again was seen for complaints of severe headaches, and a skull X-ray was ordered.  He also continued to complain of headaches on September 6, 1974 and September 10, 1974.

The September 10, 1974 consultation request reflects that he complained of constant throbbing headaches, with no improvement after two weeks of treatment.  On neurology consultation that day, he reiterated that he had been kicked in the head on the Sunday before Labor Day, and that he had a sore occipital area and tightness in the right posterior neck that day.  He awoke the next day with an occipital headache and occasional frontal headache.  He said heat therapy had helped his neck considerably, but his neck muscles were still tight and tender to palpation.  His headache also came and went more now.  The evaluating physician indicated that a neurologic examination was normal.  The diagnostic impression was trauma of the right occiput and neck with resultant neck spasm and muscle contraction headache.  That physician also noted that an X-ray of the cervical spine was normal, and prescribed medication, hydro and ultrasound therapy for pain and tightness in the neck over the next week.  As well, he referred the Veteran for physical therapy, noting that his headache had persisted and his neck was still sore.  


During subsequent physical therapy consultation, the therapist noted the Veteran had been started on daily treatments of ultrasound to the right suboccipital and cervical areas.  A week later, he reported that he was receiving good relief of pain and had only moderate discomfort high in the occipital area.  A few days later, he indicated that he had good relief of pain and treatment was discontinued.

During a neurology consultation on September 19, 1974, he reported neck stiffness and right occipital head pain which had shown marked relief with physical therapy; he had experienced only one headache since.  The diagnostic impression was headache secondary to neck muscle spasm secondary to trauma.  He was advised to seek further hydro or ultrasound therapy if the symptoms returned.

An October 15, 1974 emergency treatment note reflects that he complained of migraine headaches.  He stated that he had been hit in the back of his head some time earlier (obviously referring to the soccer injury) and had a sharp surge of pain the night of that visit to the emergency room.  The examiner indicated the Veteran appeared to be in moderate discomfort currently.  The diagnostic impression was possible atlanto-occipital lesion.  The examiner prescribed Thorazine, Darvon for sleep, and a heating pad to the area.  There are no subsequent STRs pertaining to the head, neck or shoulders, and no subsequent separation examination.

As well, there are no subsequent medical records on file until 1998, so not until some 24 years later (although, as mentioned, the Veteran testified during his hearing that he consulted a chiropractor for some 7 to 8 years immediately after his service ended, thus over the course of several years in the interim).  Private medical records dated in 1998 relate primarily to cardiovascular conditions.

In May 2005, the Veteran filed his original claim for service connection, contending that he had a severe pinched nerve on the right side of his neck that was incurred in Germany in 1974.  In a June 2005 statement, he explained that he was kicked in the head during a soccer game while he was playing goalie.


In a statement dated in March 2007, he said he had been suffering ever since the original head and neck injury in 1974.  He also said the stress and pain of that 1974 head injury had been with him for 33 years.  He indicated he had been treated for this condition since July 2006 by Dr. H.  In another March 2007 statement, he said he had had pain, "dullness", and stiffness in the right side of his neck ever since the injury in service.

By way of a letter dated in March 2007, the Veteran's sister related that he had experienced symptoms of dullness and pain ever since his neck injury in Germany during service.  She also said he was treated by chiropractors after he first got out of the Army, but had not been able to get their records.

In a March 2007 buddy statement, N.F. indicated he was in charge of the Army soccer team from 1972 to 1974, and that he was informed in September 1974 that the Veteran had sustained a serious head and neck injury during a championship soccer game.

By way of a letter dated in March 2007, T.L.H., D.C., a private chiropractor, said she had been treating the Veteran intermittently since July 2006.  She indicated that after reviewing his previous medical history of head and neck trauma from 1974, along with his current medical condition, it was her opinion that this injury had most likely contributed to his current condition.  She diagnosed cervical segmental dysfunction, thoracic segmental dysfunction, shoulder pain and muscle spasms.  She noted that an X-ray had shown congenitally fused C1-3 vertebrae, posterior ponticle at C1, anterior spurring at C5 and 6, right spinous rotation T1-5 and degenerative joint disease and disc disease.  A virtually identical letter dated in April 2008 is also of record from this chiropractor.

VA outpatient treatment records dated in 2007 reflect treatment for a variety of conditions and ailments.  A May 2007 magnetic resonance imaging (MRI) scan of the cervical spine showed incomplete segmentation of the C2 and C3 vertebrae; all of the remaining cervical discs were desiccated, and there was disc bulging of cervical discs.  In August 2007, the Veteran was seen for complaints of intermittent neck pain since 1974.  He said the pain felt like someone grabbing the posterior neck/trapezius region, and it radiated up the back of his head and around to the top.  He said his pain was exacerbated by emotional flare-ups and sometimes extended to the interscapular area.  The diagnostic impression was cervical neuralgia/tension headache, and questionable occipital neuralgia.  A November 2007 VA outpatient treatment record reflects that he complained of neck pain and was diagnosed with cervical degenerative disc disease.

A report of a VA neurologic examination dated in April 2008 reflects that he reported that he had sustained injury to his head and face in 1974 when he was accidentally kicked in the face (another obvious reference to the injury in service).  He related that at the time his head was forcefully snapped back, and since that time he had experienced neck pain and stiffness, with radiation of the pain from his neck to the right scapular area and up to his head.  He complained of neck pain and stiffness, and headaches.  After an examination and review of a May 2007 MRI scan of the cervical spine, the examiner diagnosed cervical spondylosis and radiculopathy pain radiating from the neck to the scapular area on the right and to the head causing headaches.  In an addendum dated the same day, the examiner opined that it is very likely that the patient's headache and pain to the right shoulder area are the results of cervical spondylosis and radiculopathy related to the trauma of 1974.

A report of a VA orthopedic examination dated in April and May 2008 reflects that the examiner reviewed the claims file for the pertinent medical and other history.  This examiner noted that the STRs showed the Veteran was kicked in the back of the head, but that he insisted that he was struck in the left side of the face.  The examiner summarized the pertinent STRs dated in September and October 1974, indicating they showed occipital trauma, a normal neurological evaluation and 
X-rays, and right occipital pain and neck stiffness.  The Veteran reported that he saw a chiropractor for five years after separation from service, but had no medical treatment until VA physical therapy in 2007.  He complained of pain in the posterior cervical area and the right side of his head, with radiation of the pain to the bilateral trapezius muscles.

An April 2008 X-ray of the cervical spine showed degenerative changes and fusion of the upper cervical levels.  An X-ray of the shoulders showed mild degenerative changes in the right acromioclavicular joint and a small bone island in both the right and left humeral head areas.  No fracture was seen in either shoulder.  The clinical examiner noted the Veteran had retired in 2006 due to his cardiovascular disease.  The examiner diagnosed age-related degenerative disc disease of the mid-cervical spine, and normal bilateral shoulders.  

The VA orthopedic examiner opined that the Veteran's degenerative disc disease and radiculopathy was not caused by or a result of injury in the summer of 1974.  He provided the following rationale:  41 years of experience plus type of injury and type of course and type of X-rays.  He noted that the Veteran was struck on the back of the head and had a normal neck evaluation and X-rays, and that there was MRI evidence of age-related changes (degenerative, not traumatically herniated discs) and generalized not localized as traumatic are.

So some of the commenting doctors have associated the current disability with the injury in service, whereas others have not.

At minimum, though, the Veteran at least has established he has the claimed cervical spine disability (specifically, DDD of the cervical spine with associated radiculopathy), which is the most fundamental element of his claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The determinative issue, then, is whether this current DDD of the cervical spine is somehow attributable to his military service - and especially to the head and neck injury in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In adjudicating a claim, including as to continuity of symptomatology since service, the Board must assess the competence and credibility of the Veteran's testimony to in turn determine its ultimate probative value.  And the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the weight given to evidence in relation to other evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Board finds the Veteran competent to make proclamations about what he has experienced, both during service and during the many years since; for example, he is competent to report that he experienced neck pain and stiffness since his documented head and neck injury in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, his sister is competent to report what she saw and heard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a Veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing loud noises in service and witnessing events).

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) the Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Board, as mentioned, cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See also Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).  But in Buchanan and other precedent cases, the Federal Circuit Court also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, for non-combat Veterans providing 
non-medical related lay testimony regarding an event during service and what has occurred during the years since, Buchanan is distinguishable; the lack of documentation in service records and records since service must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

After a review of all of the evidence of record, the Board finds that the STRs demonstrate that the Veteran was kicked in the back of his head during service, just as he has alleged, and complained about and was treated for recurrent headaches and neck pain in service from the date of that September 1974 injury until his separation from service in October 1974.  His STRs are unremarkable for complaints, treatment, or diagnosis of a shoulder disability or injury, but doctors since have confirmed the symptoms referable to his shoulders, in fact, stem from his neck or cervical spine disability (i.e., associated radiculopathy).  There are no post-service treatment records relating to the cervical spine, headaches, or shoulders until 2007, although the Veteran was treated for cardiovascular disease in the interim.  

A private chiropractor and VA neurological examiner have both related the current cervical spine disability with radiculopathy to the head and neck injury in service.  The April 2008 VA examiner's opinion, however, was based on a partially inaccurate premise, that being the Veteran's report that he was kicked in the face during the soccer game in service versus elsewhere on his head.  His STRs clearly indicate he was kicked in the back of his head, not in his face.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based upon an inaccurate factual premise has no probative value.).  It therefore is unclear whether this VA examiner independently reviewed the Veteran's STRs.  Similarly, there is no indication the private chiropractor reviewed the STRs, either, although she did consider the Veteran's reported history.


In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility. 

In another more precedent decision, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2009), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." 

In the Neives-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure had compromised the value of the medical opinion. 

By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.

In this particular case at hand, these doctor's opinions were predicated on a head and neck injury in service, which is a documented injury shown in the STRs, indeed, for which the Veteran received extensive treatment for recurrent complaints during his last two months of service.  


In contrast, the VA orthopedic examiner reviewed the STRs and reported history and opined that the DDD of the Veteran's cervical spine is instead age-related, so not the result of his head and neck injury in service.  As this latter VA medical opinion was based on a review of the pertinent medical and other history - including the Veteran's head trauma in service - and is supported by sound rationale, it constitutes probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Court has held that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran has consistently and credibly reported continuous neck pain and stiffness since the September 1974 head and neck injury in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.159(a)(2).  The Board therefore finds that his lay statements are both competent and credible as to his cervical spine symptoms and as to the continuity of these symptoms since his injury in service.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  See, too, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).  

In view of his lay assertions, and in light of the above medical evidence both in favor of and against the claims, the Board finds that the evidence of record is in relative equipoise as to the claim for service connection for DDD of the cervical spine.  So with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports granting service connection for DDD of the cervical spine.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, this need only be an as likely as not proposition).

With respect to the claims for service connection for chronic headaches and bilateral shoulder disability, there is evidence of current chronic headaches and shoulder pain, which were related to the cervical spine disability by the April 2008 VA neurological examiner.  The private chiropractor diagnosed shoulder pain and muscle spasms.  The VA orthopedic examiner diagnosed normal bilateral shoulders and age-related DDD of the mid-cervical spine and opined that the DDD and radiculopathy was not caused by or a result of injury in the summer of 1974.  

The Veteran's complaints of shoulder pain have not been attributed to an underlying disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")  Rather, the evidence shows the shoulder pain has been medically linked to the cervical spine DDD, and characterized as cervical radiculopathy.

The evidence does not show, and the Veteran does not contend, that he has had continuity of headache symptoms and shoulder symptoms since service.  The Board finds that, in view of the totality of the evidence, including the STRs, the Veteran's current complaints, the objective findings in the VA examination reports, the private chiropractor's letter, and outpatient treatment records, and bearing in mind the benefit-of-the-doubt rule, the current headaches and cervical radiculopathy affecting the shoulders are as likely as not caused by the now service-connected DDD of the cervical spine, so as to in turn warrant granting service connection on this alternative secondary basis.  38 C.F.R. § 3.310(a).



ORDER

Service connection for DDD of the cervical spine is granted.

Service connection for chronic headaches also is granted, as secondary to the DDD of the cervical spine.

As well, service connection for cervical radiculopathy of the shoulders is granted, also secondary to the DDD of the cervical spine.



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


